

HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN


PHANTOM UNIT AGREEMENT
(Employee)


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Phantom Units (“Notice of Grant”) by and between Holly
Logistic Services, L.L.C. (the “Company”), and you.
WHEREAS, the Company, as part of your compensation for services to the Company
and Holly Energy Partners, L.P. (the “Partnership”) and in order to induce you
to materially contribute to the success of the Company and the Partnership,
agrees to grant you this phantom unit award;
WHEREAS, the Company adopted the Holly Energy Partners, L.P. Long-Term Incentive
Plan, as it may be amended from time to time (the “Plan”) under which the
Company is authorized to grant phantom unit awards to certain employees and
service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Phantom Unit Agreement (Employee) (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and
WHEREAS, you desire to accept the phantom unit award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties hereto agree
as follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company or the Partnership an award (the
“Award”) consisting of Phantom Units (“Phantom Units”) covering the aggregate
number of Units set forth in the Notice of Grant in accordance with the terms
and conditions set forth herein and in the Plan, plus the additional rights to
receive possible distribution equivalents, in accordance with the terms and
conditions set forth herein. The period of time beginning on the Date of Grant
and ending on December 1, 2023 is referred to herein as the “Service Period.”
2.No Unitholder Rights. The Phantom Units granted pursuant to this Agreement do
not and shall not entitle you to any rights of a holder of Units prior to the
date Units, if any, are issued to you in settlement of the Award.
3.Distribution Equivalents. In the event that the Company declares and pays a
distribution in respect of its outstanding Units on or after the Date of Grant
and, on the record
1


image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



date for such distribution, you hold Phantom Units granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash distributions you would have received if you were the
holder of record as of such record date, of the number of Units related to the
portion of your Phantom Units that have not been settled as of such record date,
such payment (“Distribution Equivalents”) to be made on or promptly following
the date that the Company pays such distribution (however, in no event shall the
Distribution Equivalents be paid later than 30 days following the date on which
the Company pays such distribution to its unitholders generally).
4.Restrictions; Forfeiture. The Phantom Units are restricted in that they cannot
be sold, transferred or otherwise alienated or hypothecated until Units related
to such Phantom Units are issued pursuant to Section 7 following the removal or
expiration of the restrictions as contemplated in Section 5 (and Section 6, if
applicable) of this Agreement and as described in the Notice of Grant. In the
event you cease to be an employee of the Company and any of its subsidiaries,
other than as provided in Section 6 below, the Phantom Units that are not vested
on the date of such cessation of employment shall be immediately forfeited.
5.Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Phantom Units granted pursuant to this Agreement will expire and the Phantom
Units will become nonforfeitable as set forth in the Notice of Grant, provided
that you remain an employee of the Company and its subsidiaries until the
applicable dates and times set forth therein. Phantom Units that have become
vested and non-forfeitable as provided in this Agreement are referred to herein
as “Vested.”
6.Termination of Employment.
(a)Termination Generally. Subject to subsections (b), (c), and (d) below, if
your employment relationship with the Company and its subsidiaries is terminated
for any reason (including if you voluntarily separate from employment (other
than due to your Retirement) or are terminated by action of the Company
(including termination for Cause but other than a Special Involuntary
Termination)), then those Phantom Units that have not become Vested as of the
date of termination shall become null and void and those Phantom Units shall be
forfeited to the Company. The Phantom Units that are Vested as of the date of
such termination shall not be forfeited to the Company and will be settled in
accordance with Section 7.
(b)Death, Disability or Retirement. In the event of termination of your
employment due to your (i) death, (ii) total and permanent disability, as
determined by the Committee in its sole discretion, or (iii) Retirement, in
either case, before all of the Phantom Units granted pursuant to this Agreement
have become Vested, you will forfeit a number of Phantom Units equal to the
number of Phantom Units specified in the Notice of Grant times the percentage
that (A) the number of days beginning on the day on which the termination due to
death, disability or Retirement occurs and ending on the last day of the Service
Period, (B) bears to the total number of days in the Service Period, and any
remaining Phantom Units that are not vested will become Vested; provided,
however, that any fractional Phantom Units will become null and void and
automatically forfeited. In its sole discretion, the Committee may decide to




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



vest all of the Phantom Units in lieu of the prorated number of Phantom Units as
provided in this Section 6(b).


(c)Special Involuntary Termination. In the event of a Special Involuntary
Termination, all of the Phantom Units granted pursuant to this Agreement will
become Vested.
(d)Effect of Employment Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
employment, change in control, or similar agreement entered into by and between
you and the Company (or any of its subsidiaries), the terms of the employment,
change in control or similar agreement shall control, subject to compliance with
Section 409A of the Code.
(e)Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company or any of its subsidiaries, provided that rights to the Phantom Units
during a leave of absence will be limited to the extent to which those rights
were earned or vested when the leave of absence began
7.Issuance of Units. Units shall be issued to you in settlement of your Vested
Phantom Units within 30 days following the date upon which such Phantom Units
become Vested in accordance with the Agreement (or such longer period of days,
not more than 65, specified in a release described in Section 14). At the time
of settlement, the Company shall cause to be issued Units registered in your
name in payment of the Award. The Company shall evidence the Units to be issued
in payment of the Phantom Units in the manner it deems appropriate. The value of
any fractional Phantom Unit shall be rounded down at the time Units, if any, are
issued to you. No fractional Units, nor the cash value of any fractional Units,
will be issuable or payable to you pursuant to this Agreement. The value of
Units shall not bear any interest owing to the passage of time. Neither this
Section 7 nor any action taken pursuant to or in accordance with this Section 7
shall be construed to create a trust or a funded or secured obligation of any
kind.
8.Payment of Taxes. The Company may require you to pay to the Company (or an
Affiliate of the Company if you are an employee of an Affiliate of the Company),
an amount the Company deems necessary to satisfy its (or its Affiliate’s)
current or future withholding with respect to federal, state or local income or
other taxes that you incur as a result of the Award. With respect to any tax
withholding (and to the extent permissible pursuant to Rule 16b-3 under the
Exchange Act, if applicable), you may (a) direct the Company to withhold from
the Units to be issued to you under this Agreement the number of Units necessary
to satisfy the Company’s withholding of such taxes, which determination will be
based on the Units’ Fair Market Value at the time such determination is made;
(b) deliver to the Company Units sufficient to satisfy the Company’s tax
withholding, based on the Units’ Fair Market Value at the time such
determination is made; or (c) deliver cash to the Company sufficient to satisfy
its tax withholding. If you desire to elect to use the Unit withholding option
described in subparagraph (a), you must make the election at the time and in the
manner the Company prescribes and the




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



maximum number of Units that may be so withheld or surrendered shall be a number
of Units that have an aggregate Fair Market Value on the date of withholding or
repurchase of up to the aggregate amount of such tax liabilities determined
based on the greatest withholding rates for federal, state, foreign and/or local
tax purposes, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to the Award. The Committee, in its
discretion, may deny your request to satisfy its tax withholding using a method
described under subparagraph (a) or (b). In the event the Company determines
that the aggregate Fair Market Value of the Units withheld as payment of any tax
withholding is insufficient to discharge that tax withholding, then you must pay
to the Company, in cash, the amount of that deficiency immediately upon the
Company’s request. In the event that you fail to make arrangements that are
acceptable to the Committee for providing to the Company, at the time or times
required, the amounts of federal, state and local taxes required to be withheld
with respect to the Phantom Units granted to you under this Agreement, the
Company shall have the right to purchase and/or to sell to one or more third
parties in either market or private transactions sufficient Units otherwise paid
or payable pursuant to this Award to provide the funds needed for the Company to
make the required tax payment or payments.
9.Adjustment of Phantom Units. The number of Phantom Units granted to you
pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued. In the event that the outstanding Units of the
Partnership are exchanged for a different number or kind of units or other
securities, or if additional, new or different units are distributed with
respect to the Units through merger, consolidation, or sale of all or
substantially all of the assets of the Partnership, each remaining unit subject
to this Agreement shall have substituted for it a like number and kind of units
or shares of new or replacement securities as determined in the sole discretion
of the Committee, subject to the terms and provisions of the Plan.
10.Compliance with Securities and Other Applicable Laws. Notwithstanding any
provision of this Agreement to the contrary, the issuance of Units (including
Phantom Units) will be subject to compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Units may
then be listed. No Units will be issued hereunder if such issuance would
constitute a violation of any applicable federal, state, or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Units may then be listed. In addition, Units will
not be issued hereunder unless (a) a registration statement under the Securities
Act, is at the time of issuance in effect with respect to the Units issued or
(b) in the opinion of legal counsel to the Company, the Units issued may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any Units subject to the Award will relieve the Company of any liability
in respect of the failure to issue such Units as to which such requisite
authority has not




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make Units available for issuance.
11.Legends. The Company may at any time place legends referencing any
restrictions imposed on the Units pursuant to Sections 4 and 10 of this
Agreement on all certificates representing Units issued with respect to this
Award.
12.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
13.Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise to the extent allowed by
applicable law.
14.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Phantom Units or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, will, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, the Partnership, any Affiliate and the employees, officers,
stockholders or board members of the foregoing in such form as the Company may
determine. In the event the period you are given to review, execute and revoke a
release provided pursuant to this Section 14 spans two calendar years, any
payment to you pursuant to this Agreement will be made in the second calendar
year.
15.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
16.Administration. This Agreement shall at all times be subject to the terms and
conditions of the Plan. The Committee shall have sole and complete discretion
with respect to all matters reserved to it by the Plan and decisions of a
majority of the Committee with respect thereto and this Agreement shall be final
and binding upon you and the Company. In the event of any conflict between the
terms and conditions of this Agreement and the Plan, the provisions of the Plan
shall control.




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



17.No Right to Continued Employment. This Agreement shall not be construed to
confer upon you any right to continue as an employee, officer or service
provider of the Company and shall not limit the right of the Company, in its
sole discretion, to terminate your service at any time.
18.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of Texas,
without giving any effect to any conflict of law provisions thereof, except to
the extent Texas state law is preempted by federal law. The obligation of the
Company to sell and deliver Units hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Units.
19.Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Dallas, Texas and the United States District Court for
the Northern District of Texas each shall have personal jurisdiction and proper
venue with respect to any dispute between you and the Company arising in
connection with the Phantom Units or this Agreement. In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.
20.Amendments. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
21.No Liability for Good Faith Determinations. The General Partner, the
Partnership, the Company, HFC and the members of the Committee, the Board and
the HFC Board shall not be liable for any act, omission or determination taken
or made in good faith with respect to this Agreement or the Phantom Units
granted hereunder.
22.No Guarantee of Interests. None of the Board, the HFC Board, the General
Partner, the Partnership, HFC nor the Company guarantee the Units from loss or
depreciation.
23.Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by you during your life other than by will
or pursuant to applicable laws of descent and distribution. Any of your rights
and privileges in connection herewith shall not be transferred, assigned,
pledged or hypothecated by you or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Units or rights under this Agreement may be transferred to a spouse pursuant to
a domestic relations order issued by a court of competent jurisdiction.




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



24.Company Records. Records of the Company or its subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, leaves of
absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.
25.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail.
26.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
27.Certain Covenants.
(a)Protection of Confidential Information. You acknowledge that in the course of
your employment with the Company and the Partnership, you have obtained and will
continue to obtain confidential, proprietary and/or trade secret information of
the Company and the Partnership, relating to, among other things, (i) programs,
strategies, information or materials related to the business, services, manner
of operation and activities of the Company and the Partnership, (ii) customers
or prospects of the Company and the Partnership, (iii) computer hardware or
software used in the course of the Company and Partnership business, and (iv)
marketing strategies or other activities of the Company and Partnership from or
on behalf of any of its clients, (hereinafter collectively referred to as
“Confidential Information”); provided, however, that, for purposes of this
Agreement, the term Confidential Information shall not include any information
that is known generally to the public or accessible to a third party on an
unrestricted basis. You recognize that such Confidential Information has been
developed by the Company and Partnership at great expense; is a valuable,
special and unique asset of the Company and Partnership which it uses in its
business to obtain competitive advantage over its competitors; is and shall be
proprietary to the Company and Partnership; is and shall remain the exclusive
property of the Company and Partnership; and, is not to be transmitted to any
other person, entity or thing. Accordingly, as a material inducement to the
Company to enter into this Agreement with you and in partial consideration for
the granting of the Award, you hereby:
(i)warrant and represent that you have not disclosed, copied, disseminated,
shared or transmitted any Confidential Information to any person, firm,
corporation or entity for any reason or purpose whatsoever, except in the course
of carrying out your duties and responsibilities of employment with the Company
and Partnership;
(ii)agree not to so disclose, copy, disseminate, share or transmit any
Confidential Information in the future;
(iii)agree not to make use of any Confidential Information for your own purposes
or for the benefit of any person, firm, corporation or other entity, except
that, in the course of carrying out the duties and responsibilities of your
employment, you may




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



use Confidential Information for the benefit of any Affiliate of the Company or
Partnership;
(iv)warrant and represent that all Confidential Information in your possession,
custody or control that is or was a property of the Company and Partnership has
been or shall be returned to the Company or Partnership by or on the date of the
your termination; and
(v)agree that you will not reveal, or cause to be revealed, this Agreement or
its terms to any third party (other than your attorney, tax advisor, or spouse
on the condition that they also not reveal this Agreement or its terms to any
other person), except as required by law.
Your covenants in this Section 27(a) are in addition to, and do not supersede,
your obligations under any confidentiality, invention or trade secret agreements
executed by you, or any laws protecting the Confidential Information.


(b)Non-Solicitation. You agree that during the term of your employment with the
Company, Partnership or their Affiliates and for a period of one year following
your termination of employment with the Company, Partnership and their
Affiliates, you will not, directly or indirectly, for your benefit or for the
benefit of others, solicit any employee or service provider of the Company,
Partnership or their Affiliates to terminate his or her employment or his, her
or its service relationship with the Company, Partnership or their Affiliates;
provided, however, that (y) after the termination of your employment for any
reason, such employees and service providers shall only include such employees
and service providers that you directly worked with in the twelve months
preceding the date of termination of your employment, and (z) it will not
constitute a violation of this Section 27(b) if an employee or service provider
of the Company, Partnership or their Affiliates accepts employment or a service
relationship with a Person not affiliated with the Company, Partnership or their
Affiliates (i) pursuant to a general solicitation advertising the position, (ii)
as a result of communications initiated by the employee or service provider of
the Company, Partnership or their Affiliates (and not in response to any
solicitation by you) or (iii) where the employment or service relationship with
the Company, Partnership or their Affiliates with respect to such person was
terminated more than six months prior to any action by you that would otherwise
be a violation of this Section 27(b).
(c)Extent of Restrictions. You acknowledge that the restrictions contained in
this Section 27 correctly set forth the understanding of the parties at the time
this Agreement is entered into, are reasonable and necessary to protect the
legitimate interests of the Company and Partnership, and that any violation will
cause substantial injury to the Company and Partnership. In the event of any
such violation, the Company and Partnership shall be entitled, in addition to
any other remedy, to preliminary or permanent injunctive relief. You waive, to
the maximum extent permissible by law, any defenses or other objections to such
remedies or the enforceability of this Section 27. To the maximum extent
permissible by law, if any court having jurisdiction shall find that any part of
the restrictions set forth this Section 27 are unreasonable in any respect, it
is the intent of the parties that the restrictions set forth herein shall not be
terminated,




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



but that the restrictions set forth in this Section 27 shall remain in full
force and effect to the extent (as to time periods and other relevant factors)
that the court shall find reasonable.
(d)Limitations. In the event any breach of the covenants set forth in this
Section 27 comes to the attention of the Company or Partnership, this Award and
the Phantom Units granted hereunder that have not at such time been settled
shall be immediately forfeited to the Company and the Company and Partnership
shall take into consideration such breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. However, nothing in this
Agreement will prevent you from: (i) making a good faith report of possible
violations of applicable law to any governmental agency or entity or (ii) making
disclosures that are protected under the whistleblower provisions of applicable
law. For the avoidance of doubt, nothing herein shall prevent you from making a
disclosure that: (A) is made (1) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, an individual who files
a lawsuit for retaliation by an employer of reporting a suspected violation of
law may make disclosures without violating this Section 27 to the attorney of
the individual and use such information in the court proceeding.
28.Clawback. This Agreement is subject to any written clawback policies that the
Company, with the approval of the Board or the Committee, may adopt to the
extent allowed by applicable law. Any such policy may subject your Award and
amounts paid or realized with respect to the Award under this Agreement to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s or Partnership’s material noncompliance with financial
reporting regulations or other events or wrongful conduct specified in any such
clawback policy adopted by the Company or Partnership, including any policy to
conform to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
and rules promulgated thereunder by the Securities and Exchange Commission and
that the Company or the Partnership determines should apply to this Agreement.
29.Compliance with Section 409A. This Agreement is intended to comply and shall
be administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent.
Payment under this Agreement shall be made in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Committee. The applicable
provisions of Section 409A of the Code are hereby incorporated by reference and
shall control over any contrary provisions herein that conflict therewith.
Termination from employment, separation from service and similar terms used in
this Agreement shall mean a “separation from service” within the meaning of
Treasury Regulation § 1.409A-1(h). Each payment under this Agreement is
considered a separate payment for purposes of Section 409A of the Code.
Notwithstanding anything in this Agreement to the contrary, if you are a
“specified employee” under Section 409A of the Code at the time of separation
from service and if payment of any amount under this Agreement is required to be
delayed for a period of six months after the




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



separation from service pursuant to Section 409A of the Code, payment of such
amount shall be delayed as required by Section 409A of the Code, and the
accumulated postponed amount shall be paid in a lump sum payment within 10 days
after the end of the six-month period. If you die during the postponement period
prior to the payment of postponed amount, the accumulated postponed amount shall
be paid to the personal representative of your estate within 60 days after the
date of your death.
30.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
31.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.
32.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
33.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.
34.Defined Terms.
(a)“Adverse Change” means, without your express written consent, (i) a change in
your principal office to a location more than 25 miles from your work address as
of the Date of Grant, (ii) a material increase (without adequate consideration)
or a material reduction in duties of the type previously performed by you, or
(iii) a material reduction in your base compensation (other than bonuses and
other discretionary items of compensation) that does not apply generally to
employees of the Company or its successor. You must provide notice to the
Company of the event alleged to constitute an Adverse Change within ninety (90)
days of the occurrence of such event and the Company shall be given the
opportunity to remedy the alleged Adverse Change and/or to contest your
assertion that an Adverse Change event has occurred within thirty (30) days from
receipt of such notice.
(b)“Affiliate” has the meaning provided in Rule 12b-2 under the Exchange Act.
(c)“Beneficial Owner” has the meaning provided in Rule 13d-3 under the Exchange
Act.
(d)“Cause” means (i) an act or acts of dishonesty on your part constituting a
felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company; (ii) gross or willful
and wanton negligence in the performance of the material and substantial duties
of your employment with the Company or its subsidiaries; or (iii) conviction of
a felony involving moral turpitude. The existence of Cause shall be determined
by the Committee, in its sole and absolute discretion.




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



(e)“Change in Control” means, notwithstanding the definition of such term in the
Plan:
a.Any Person, other than HFC or any of its wholly-owned subsidiaries, the
General Partner, the Partnership, the Company, or any of their subsidiaries, a
trustee or other fiduciary holding securities under an employee benefit plan of
HFC, the Partnership, the Company or any of their Affiliates, an underwriter
temporarily holding securities pursuant to an offering of such securities, or
any entity owned, directly or indirectly, by the holders of the voting
securities of HFC, the Company, the General Partner or the Partnership in
substantially the same proportions as their ownership in HFC, the Company, the
General Partner or the Partnership, respectively, is or becomes the Beneficial
Owner, directly or indirectly, of securities of HFC, the Company, the General
Partner or the Partnership (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the General Partner,
the Partnership, the Company or their Affiliates) representing more than 40% of
the combined voting power of HFC’s, the Company’s, the General Partner’s or the
Partnership’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (iii)(1)
below.
b.The individuals who as of the Date of Grant constitute the HFC Board and any
New Director cease for any reason to constitute a majority of the HFC Board.
c.There is consummated a merger or consolidation of HFC, the Company, the
General Partner or the Partnership with any other entity, except if:
i.the merger or consolidation results in the voting securities of HFC, the
Company, the General Partner or the Partnership outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 60% of the combined voting power of the voting securities of HFC, the
Company, the General Partner or the Partnership, as applicable, or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or
ii.the merger or consolidation is effected to implement a recapitalization of
HFC, the Company, the General Partner or the Partnership (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly, or
indirectly, of securities of HFC, the Company, the General Partner or the
Partnership, as applicable, (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the Company, the
General Partner or the Partnership or their Affiliates other than in connection
with the acquisition by HFC, the Company, the General Partner or the Partnership
or its Affiliates of a business) representing more than 40% of the combined
voting power of HFC’s, the Company’s, the General Partner’s or the
Partnership’s, as applicable, then outstanding securities.




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



d.The holders of the voting securities of HFC, the Company, the General Partner
or the Partnership approve a plan of complete liquidation or dissolution of HFC,
the Company, the General Partner or the Partnership or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by holders of the voting securities of
HFC, the Company, the General Partner or the Partnership of all or substantially
all of HFC’s, the Company’s, the General Partner’s or the Partnership’s assets,
as applicable, to an entity at least 60% of the combined voting power of the
voting securities of which is owned by the direct and indirect holders of the
voting securities of HFC, the Company, the General Partner or the Partnership in
substantially the same proportions as their ownership of the voting securities
of HFC, the Company, the General Partner or the Partnership, as applicable,
immediately prior to such sale.
1.“General Partner” means HEP Logistics Holdings, L.P.
2.“HFC” means HollyFrontier Corporation.
3.“HFC Board” means the board of directors of HFC.
i.“New Director” means an individual whose election by the HFC Board, or
nomination for election by the holders of the voting securities of HFC, was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the Date of Grant or whose election or nomination
for election was previously so approved or recommended. However, “New Director”
shall not include a director whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation relating to the election of directors of HFC.
ii.“Person” has the meaning given in Section 3(a)(9) of the Exchange Act as
modified and used in Sections 13(d) and 14(d) of the Exchange Act.
iii.“Retirement” means your termination of employment other than for Cause on or
after the date on which you: (i) have achieved ten years of continuous service
with the Company, and (ii) are age sixty (60).
iv.“Service Period” means the period of time beginning on the Date of Grant
specified in the Notice of Grant and ending on the final vesting date specified
in the Notice of Grant.
v.“Special Involuntary Termination” means the occurrence of (i) or (ii) within
60 days prior to, or at any time after, a Change in Control, where (i) is
termination by the Company of your (a) employment with the Company (including
subsidiaries of the Company) or (b) provision of executive services to the
Partnership and the Company, for any reason other than Cause and (ii) is a
resignation by you from employment or service with the Company (including
subsidiaries of the Company) within 90 days after an Adverse Change in the terms
of your employment.




image_11a.jpg [image_11a.jpg]
US 7428678v.3

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank]




image_11a.jpg [image_11a.jpg]
US 7428678v.3